Citation Nr: 1501720	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2. Entitlement to service connection for a back injury.

3. Entitlement to service connection for a hip condition, to include as secondary to a back injury.

4. Entitlement to service connection for Meniere's syndrome, claimed as loss of balance, to include as secondary to service-connected tinnitus and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has been retained by the RO in Houston, Texas. 

As an initial matter, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) held that a claim for service connection for a psychiatric disorder encompasses claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the medical evidence shows the Veteran has been diagnosed with anxiety and claims to have depression and PTSD, the Board has re-characterized his claim as one for an acquired psychiatric disorder in accordance with Clemons, as reflected above.

The issue of entitlement to service connection for Meniere's syndrome, claimed as loss of balance, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. An acquired psychiatric disorder did not have its onset during the Veteran's active service and the competent and probative evidence of record does not link the Veteran's generalized anxiety disorder to service. 

2. A chronic back injury was not shown in service or within one year and the competent and probative evidence of record does not link the Veteran's back disabilities to service.

3. A hip condition was not shown in service or within one year and the competent and probative evidence of record does not link the Veteran's bilateral hip osteoarthritis to service or another service-connected disability. 

CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a back injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for a hip condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The record reflects that prior to the initial adjudication of the claim, the RO sent the Veteran letters in March and July of 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claims.  The Board finds that these letters satisfied VA's notice obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014).

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records and all identified private treatment medical records are associated with the claims file.

The Veteran was provided VA examinations in February 2013 and March 2014 regarding his claims.  The Board finds these examinations adequate for adjudication purposes.  The examiners had access to the records and the Veteran's history, provided opinions supported by rationales, and considered all the relevant evidence. Accordingly both the duties to notify and assist have been satisfied.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and psychoses are two of the enumerated chronic diseases. 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generalized Anxiety Disorder

The Veteran claims that he has anxiety and depression that are related to service. 

The Board notes that the Veteran was diagnosed with Generalized Anxiety Disorder during a VA examination in February 2013.  Accordingly, the criteria for Shedden element (1), a current disability, have been met.  

The Veteran's service treatment records do not show treatment for anxiety or any other mental health condition, nor does the Veteran indicate that he sought treatment in service.  Indeed, on his May 2007 claim, he noted that "this problem began after my discharge in 1973."  There is similarly nothing in the Veteran's service treatment records or service personnel records indicative of a stressor for a later psychiatric condition.  Shedden element (2) has, therefore, not been met.  

Despite there being no evidence of an in-service event or injury, in the interest of completeness, the Board will discuss Shedden element (3), whether there is evidence of a link between his diagnosed generalized anxiety disorder and any event or injury in service.  

Post service treatment records show the Veteran's first noted mental health treatment was in January 1987, some 15 years after separation.  He reported that he "lost everything all at once" and stated that his "drinking has all started since my wife left me."  At this time, he was diagnosed with "alcohol abuse and possible dependency" and "question of depression."  He stated that he was having anxiety attacks and decreased sleep during treatment in January 2005.  In June 2005, he was diagnosed with adjustment disorder with anxious mood.  

At a February 2013 examination, the Veteran denied problems in social functioning while in the military.  He also denied emotional problems or receiving mental health treatment prior to and during his military service.  The Veteran indicated that he has had no hospitalizations for mental health but that he was prescribed psychiatric medication, which he has decided to discontinue.  The examiner noted that the Veteran's treatment records first show treatment for mental health in 1987, when he was diagnosed with alcohol abuse and possible dependence, rule out depression.  Since that time, he has been treated with psychiatric medication and residential substance abuse treatment.   The examiner went on to note that the Veteran does not meet the criteria for posttraumatic stress disorder.  During the examination, the Veteran reported chronic worry throughout his adult life but could not recall when the onset occurred.  His primary worries are centered upon his legal status, his family, and tasks he wishes to complete.  The examiner did not find any symptoms consistent with depression, panic, mania, psychosis, obsessive compulsive behaviors, disordered eating, or somatoform disorders.  

After a review of the claims file, an examination, and discussion with the Veteran, the February 2013 examiner opined that the Veteran's generalized anxiety disorder was not related to service, as "no clear connection could be established between the Veterans anxiety and his military service based upon review of the Veteran's medical documentation and clinical interview."  

The Board finds that a preponderance of the evidence is against finding that the Veteran's anxiety disorder is related to service.  First, the Board affords much probative value to the negative opinion of the February 2013 VA examiner.  His opinion is supported by the 15 year gap between discharge from service and when he first sought treatment in 1987.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service").  Additionally, the Veteran himself indicated that he did not have mental health complaints in service and has not asserted any continuity of symptomatology since service.  Finally, the contemporaneous medical records indicate that he reported anxiety after his wife left him, without any mention of service.   

While the Board acknowledges that lay persons are competent to provide a nexus opinion in certain circumstances, and that the Veteran, in submitting his claim, is at some level asserting that his anxiety disorder is related to service.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, etiology of a psychiatric condition is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate diagnosis, interpret the reported symptoms, and render conclusions about what the testing demonstrates in conjunction with the symptoms reported as to cause.  As such, the Board finds that any assertion by the Veteran that his current psychiatric condition is related to his active service or events therein, is not competent evidence as to a nexus.  

Thus, the Board finds that the February 2013 examiner's opinion as to the etiology of his current mental condition is not only more probative, but is the only competent evidence of record as to whether the Veteran's current psychiatric condition is related to his active service.  It is supported by a rationale that is based on medical knowledge and a review of the entire claims file, including the Veteran's contentions.  Given that the examiner's opinion is deemed to be the only competent and the most probative evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

Back Injury

The Veteran claims his current back disability is linked to an incident in service when he was hit by a car.  

The Veteran has been diagnosed with degenerative arthritis of the spine, spondylosis lumbar spine, severe atherosclerosis of abdominal vessels, and osteopenia of bones during a VA examination in March 2014.  Accordingly, the criteria for Shedden element (1) have been met.  

The Veteran's service treatment records include a notation that the Veteran was struck by a vehicle in December 1971 resulting in trauma to his right leg.  Accordingly, the criteria for Shedden element (2) have been met.  

The Veteran's post service treatment records show treatment for back pain in 2004, some 31 years after his separation from service.  In 2005, x-rays showed that he had mild lumbar spondylosis and narrowing at L4-5 and L5-S1.  

During a VA examination in March 2014, the Veteran reported the car accident in service and stated that he has had back pain since that time.  The Veteran stated that he has not had any treatment for his back but that bending aggravates his back.  After an examination, a history as provided by the Veteran, and a review of the Veteran's claims file, the examiner opined that the Veteran's back disabilities were less likely than not incurred in or caused by the in-service injury.  The rationale was that there is no evidence of injury or treatment for a back condition in service.  The examiner went on to note that the first complaints of back pain were more than 30 years after discharge and there is no evidence of a chronic, ongoing condition associated with service.  The examiner further noted that after the motor vehicle accident, the Veteran was treated for right leg pain that did not require hospitalization, surgery, or other treatment and resolved.      

The Board has also considered the Veteran's statements asserting continuity of symptomatology and a nexus between his currently-diagnosed back disorder and service.  There is no evidence that the Veteran has expertise or training to determine the cause of his low back disability.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999).  

In the present case, the question of whether the Veteran's current low back condition is related to his car accident in service is a complex issue. Diagnosing and determining the etiology of a musculoskeletal condition goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as training on the workings of the musculoskeletal system.  Thus, although the Veteran may sincerely believe that his current disability is related to his in-service incident, the issue of whether the Veteran has a current low back disability as a result of events during his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report symptoms of a low back disability.  However, based on the complexity of the medical question, the Board finds that the Veteran is not competent to provide a specific diagnosis of a low back disability or establish the etiology of any current low back disability.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Accordingly, this lay evidence does not constitute competent evidence of a nexus.

Consequently, the only competent evidence relating to the question of etiology of the Veteran's low back condition is the VA examiner's opinion. The Board affords great probative value to the negative nexus opinion of the March 2014 VA examiner, the examiner provided a detailed rationale for his opinion with reference to the evidence of record and considered the contentions of the Veteran regarding continuity of symptoms and the onset in service. This opinion is supported by the evidence of record, particularly the in service evidence which fails to show any treatment for the low back in conjunction with the incident in service. As a result, the Board finds that a preponderance of evidence is against a finding that service connection is warranted for the Veteran's current back disability.  


Hip Condition

The Veteran contends that he has a hip disability that is linked either directly to service or, alternatively, to his back condition.

During the March 2014 VA examination, the examiner noted the Veteran was diagnosed with osteoarthritis bilateral hips in March 2008.  Accordingly, the criteria for Shedden element (1) have been met.   

As with the back disability, the service treatment records show that the Veteran was hit by a car in December 1971, during service.  Thus, the criteria for Shedden element (2) have been met.  

Also as with the Veteran's claimed back disability, the Board finds that the Veteran's claim fails on Shedden element (3), nexus.  

The first complaints of hip pain found in the Veteran's post-service treatment records are from 2004, over 30 years after discharge from service.  

The Veteran submitted a statement in August 2007 from M.S., his ex-spouse.  She indicated that she remembers the Veteran telling her that he was hit by a car in service and that it really hurt his hip.  Additionally, she witnessed his complaints of pain in his hip after discharge in 1973.  

The Veteran underwent a VA examination in March 2014.  The examiner noted the Veteran's history of hip pain since being struck by a vehicle in service.  However, after a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's hip disability was incurred in or caused by the claimed in-service event.  The rationale was that the Veteran has "mild age acquired [osteoarthritis of] both hips."  He has never had any treatment for it and the first evidence of complaints related to his hips was over 30 years after discharge from service.  There is no evidence of a chronic ongoing condition associated with or aggravated by service or any other condition.  

The Board has also considered the Veteran's statements asserting continuity of symptomatology and a nexus between his currently-diagnosed hip disability and service or his back condition, as well as the statement by his ex-wife regarding onset in service and symptomatology.  However, as noted above, orthopedic conditions are not the types of conditions amenable to lay diagnosis and neither the Veteran nor M.S. is shown to have the training or experience to diagnose or opine on the etiology of osteoarthritis of the hips.  The Veteran and M.S. are competent to report symptoms of a hip disability.  However, based on the complexity of the medical question, the Board finds that neither of them are competent to provide a specific diagnosis or establish the etiology of any current hip disability.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Accordingly, this lay evidence does not constitute competent evidence of a nexus.

Based on the above, the only competent evidence relating to the question of etiology of the Veteran's low back condition is the 2014 VA examiner's opinion. The Board affords great probative value to the negative nexus opinion of the March 2014 VA examiner. The examiner reviewed the claims file, examined the Veteran, provided a detailed rationale for his opinion with reference to the evidence of record and considered the lay contentions regarding continuity of symptoms and the onset in service. The examiner concluded that the type of hip disability that the Veteran had was not one that would be related to any incident in service, but was age-related arthritis. The examiner provided a well-reasoned explanation of his opinion.  Accordingly, absent competent evidence to the contrary, service connection is not warranted. 

As to the Veteran's claim that his back disability lead to his hip disability.  Initially, the Board notes that there is no competent evidence supporting a relationship between the two disabilities. More significantly, in view of the Board's decision denying entitlement to service connection for a back disability, there is no legal basis for granting service connection for a hip condition on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Under these circumstances, the Board must deny the claim for a hip condition, on a secondary basis. 


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied.

Service connection for a back injury is denied.

Service connection for a hip condition, to include as secondary to a back injury, is denied.


REMAND

The Veteran claims that he has a loss of balance that he attributes to his noise exposure during service that led to hearing loss and tinnitus.  Alternatively, he claims that his dizzy spells are secondary to his service-connected tinnitus or bilateral hearing loss.  The Veteran's post-service treatment records indicate that in May 2009 he was assessed with "possible Meniere's syndrome" but there is no clear diagnosis on the remainder of the Veteran's treatment records.  Further, during the Veteran's VA examination in February 2013, the examiner opined that the Veteran's "Meniere disease is not related to his military exposure."  However, no rationale is provided in conjunction with this opinion.  Similarly, there is no opinion of record regarding secondary service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the February 2013 examination was inadequate regarding the Veteran's service connection claim for loss of balance.  An examination should be requested to clarify the Veteran's diagnosis and the possible etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination with an examiner who has not previously examined him to determine the nature and etiology of any condition causing a loss of balance, to include Meniere's disease.  The claims file and a copy of this remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the remand have been reviewed.  

The examiner is asked to provide an opinion addressing the following:

a. Clarify whether the Veteran has Meniere's disease/syndrome or any other condition that causes a loss of balance/dizziness.  

b. For each condition diagnosed, render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset in or was incurred in service.

c. If the examiner determines that any diagnosed condition(s) is not related to service. For each such condition diagnosed, render an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the condition was caused by or aggravated (permanently worsened) by his service-connected tinnitus or hearing loss disabilities?

In providing these opinions, the examiner's attention is directed to the May 2009 treatment notes indicating that the Veteran has a possible diagnosis of Meniere's syndrome.  

A supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with an explanation as to whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2014).  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


